Citation Nr: 0607337	
Decision Date: 03/14/06    Archive Date: 03/23/06

DOCKET NO.  03-23 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for residuals of a 
hysterectomy.

2.  Entitlement to service connection for residuals of a left 
leg contusion.

3.  Entitlement to a compensable rating for a surgical scar 
on the abdomen.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

D. Bredehorst, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1972 to December 1986.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from a February 
2003 rating decision of the Reno RO.  In July 2004, the 
veteran testified at a video conference hearing before the 
undersigned.  A transcript of that hearing is of record.  In 
December 2004, these matters were remanded for additional 
evidentiary development.

The issue of entitlement to service connection for residuals 
of a hysterectomy is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if any action on her part is required.


FINDINGS OF FACT

1.  A chronic left leg disability was not shown in service 
and the preponderance of the evidence is against finding that 
the veteran now has a disability that is a residual of her 
left leg contusion in service.  

2.  The veteran failed, without giving cause, to appear for a 
VA examination scheduled (and necessary) to determine the 
current severity of her service-connected surgery residual 
scar on the abdomen.  





CONCLUSIONS OF LAW

1.  Service connection for residuals of a left leg contusion 
is not warranted.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.303 (2005).

2.  The veteran's claim seeking a compensable rating for her 
surgery residual scar on the abdomen must be denied.  
38 C.F.R. §§ 3.326(a), 3.655(b) (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).

A July 2003 statement of the case (SOC), November 2005 
supplemental SOC (SSOC), and July 2002, September 2002, April 
2004, and January 2005 letters, provided at least some VCAA-
type notice, i.e., of what the evidence showed, the criteria 
for establishing service connection, and the bases for the 
denial of the claims.  The July 2002, September 2002, April 
2004, and January 2005 letters outlined the appellant's and 
VA's responsibilities in developing evidence to support the 
claim, advised her of what type of evidence would be 
pertinent to the claim, and advised her to identify evidence 
for VA to obtain and specifically (See April 2004 letter and 
January 2005 letter) to submit any evidence in his possession 
pertaining to the claim.  Finally, a May 2005 letter to the 
veteran provided notice of the possible consequences of a 
failure to report for VA examination.

Although complete content-complying notice was not provided 
prior to the initial adjudication of the matters on appeal, 
the veteran has had full opportunity to respond and 
supplement the record, and to participate in the adjudicatory 
process after full notice was given.  In December 2005, the 
veteran's representative indicated there was no additional 
evidence to submit.  She is not prejudiced by any notice 
timing defect. 

Regarding the duty to assist VA and, to the extent possible, 
private treatment records have been secured.  VA arranged for 
the veteran to be examined (to determine the severity of her 
abdomen scar, and whether she has disability residual from a 
left leg contusion in service).  She failed to report for her 
VA scar examination.  She has not identified any pertinent 
records that remain outstanding.  VA's duty to assist is met.  

III. Service Connection

Factual Background

The veteran's service medical records include an October 1978 
treatment record that indicates she reported she was hit on 
the left leg by a truck the night before.  She complained of 
pain in her kneecap and gastrocnemius muscle area.  X-rays of 
the left leg were normal.  The assessment was contusion.  On 
November 1986 discharge examination, the veteran noted in a 
medical history report that her legs hurt, especially on the 
left.  She also indicated she had cramps in her legs.  
Clinical evaluation of the lower extremities was normal.
At a July 2004 videoconference hearing, the veteran testified 
that she had spasms and cramps in her left leg as a result of 
the left leg injury in service.  

On June 2005 VA examination, the veteran's claims file was 
reviewed.  She denied any recollection of an injury to the 
left leg in service in 1978.  She reported having left knee 
pain and occasional spasm in the left calf.  The examiner 
opined that the veteran's current left leg disorder was not 
related to her 1978 left leg contusion.  

Legal Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b).  

The record shows that the veteran apparently sustained a left 
leg contusion in service.  However, chronic disability was 
not noted at the time (X-rays were normal).  While the 
veteran reported left leg pain and leg cramps on her 1986 
service separation examination, clinical evaluation of the 
lower extremities at the time was normal.  

To establish service connection in these circumstances, it 
must be show by competent evidence that the veteran now has a 
left leg disability that is related to the event/injury in 
service.  The only competent (medical) evidence that 
specifically addresses whether the veteran now has disability 
as a result of her left leg contusion in service is the June 
2005 VA examination report.  The examiner opined that the 
veteran does not have current left leg disability related to 
her injury in service.  There is no competent (medical) 
evidence to the contrary.  Because she is a layperson, 
untrained in determining medical etiology, the veteran's own 
beliefs that she had a left leg disability related to the 
contusion in service is not competent evidence.  See Espiritu 
v. Derwinski , 2 Vet. App. 492, 495 (1992).  The 
preponderance of the evidence is against this claim, and it 
must be denied. 

II. Increased Rating

Factual Background

In a December 2004 remand, the Board ordered a VA examination 
to determine the nature and severity of her service-connected 
abdomen scar.  In a May 2005 letter, the AMC advised the 
veteran that she would be scheduled for VA examinations and 
that the nearest VA facility would send notice of the 
examination dates and times.  She was also notified of what 
to do in the event she was unable to keep an appointment and 
of the consequences for failing to report for an examination 
without good cause.  Although the veteran reported for two 
other scheduled examinations, the record shows that she 
failed to report for the examination to evaluate her abdomen 
scar.  A November 2005 SSOC notes the veteran's failure to 
report for her scar examination.

Legal Criteria and Analysis

Individuals for whom examinations or reexaminations have been 
scheduled are required to report for such examinations.  38 
C.F.R. §§ 3.326(a), 3.327(a).  When a claimant fails, without 
good cause, to report for an examination scheduled in 
conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit that was 
previously disallowed, or a claim for increase (emphasis 
added), the claim shall (emphasis added) be denied.  
38 C.F.R. § 3.655(b).

The veteran did not report for the scheduled VA scar 
examination, and did not provide any cause for the failure to 
report.  The governing regulation in these circumstances, 
38 C.F.R. § 3.655(b), is clear and unambiguous, and mandates 
denial of the claim.  The law is dispositive, and the claim 
must be denied.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994). 


ORDER

Service connection for residuals of a left leg contusion is 
denied.

A compensable rating for a surgery residual scar on the 
abdomen is denied.


REMAND

The veteran contends that she had a hysterectomy in December 
1992 that was related to gynecological problems noted in 
service.  Service medical records note numerous gynecological 
complaints, including spotting, excessive and prolonged 
menses, and cramping.  Various impressions and diagnoses 
include questionable light cervical erosion and intermittent 
bleeding in 1984, dysfunctional uterine bleeding in April 
1985 and November 1986, and questionable polycystic ovarian 
disease in March 1986.  Prior to the December 1992 
hysterectomy, postservice medical records, beginning in 
January 1988, also note various impressions and diagnoses 
that include irregular and heavy menses, retroverted and 
retroflexed uterus, anemia secondary to menorrhagia, and 
possible fibroids.  The December 1992 operative report 
contains a preoperative diagnosis of symptomatic uterine 
fibroids.  The report also noted that she had a long history 
of menometrorrhagia and growing uterine fibroids.  

In the December 2004 remand, a VA gynecological examination 
was sought to ascertain whether the veteran had any 
gynecological disability that was related to her 
gynecological complaints in service.  The October 2005 
examiner essentially stated that he was unable to provide an 
opinion.  As the medical questions dispositive of this claim 
remain unanswered, further development of medical evidence is 
necessary.  As a matter of law, the veteran has a right to 
compliance with remand orders (unless compliance is 
impossible).  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, the case is REMANDED for the following action:

1.  The RO should arrange for the veteran 
to be  examined by a gynecologist (other 
than the October 2005 examiner) to 
determine: (1) Whether her December 1992 
hysterectomy was (at least in part) 
indicated for disability that began, or 
became worse, in service, and (2) Whether 
she now has any gynecological disability 
that is related to her gynecological 
complaints in service.  

The physician should review the veteran's 
entire claims file and opine (1) whether 
it is at least as likely as not (i.e., a 
50 percent or better probability) that 
the veteran's hysterectomy in 1992 was, 
at least in part, for 
complaints/disability that began or 
became worse in service, and (2) whether 
she now has any gynecological disability 
(apart from hysterectomy residuals) that 
is related to her gynecological 
complaints/problems in service.  The 
examiner must explain in detail the 
rationale for the opinion given.  If the 
answer to # 2 is positive, the examiner 
must state the nature (diagnosis) of the 
current disability.

2.  The RO should then review this claim.  
If it remains denied, the veteran and her 
representative should be furnished an 
appropriate SSOC and afforded the 
opportunity to respond.  The case should 
then be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment by the RO.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner. 



______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


